Case 9:18-cv-80176-BB Document 347-1 Entered on FLSD Docket 12/20/2019 Page 1 of 147




                      EXHIBIT 1
Case
 Case9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                347-1
                                  346 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 12/20/2019
                                                             12/20/2019 Page
                                                                        Page 21 of
                                                                                of 147
                                                                                   9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

     IRA KLEIMAN, as the personal representative                              CASE NO.: 9:18-cv-80176-BB
     of the Estate of David Kleiman, and W&K Info
     Defense
     Research, LLC

              Plaintiffs,

     v.

    CRAIG WRIGHT

              Defendant.

          PLAINTIFFS' CORRECTED VERIFIED MOTION FOR ATTORNEYS' FEES 1

            At the August 26, 2019 hearing on Plaintiffs Motion to Compel (ECF No. [210]) the Court

   found that "an award of attorney's fees is warranted against Dr. Wright, but not against his

   counsel" and that "the plaintiffs are entitled to receive reasonable attorney's fees and expenses

   related to" ECF No. [210] and ECF No. [155]. 8/26/19 Hrg. Tm. at 72:1-2, 89:18-20.

            Consequently, and pursuant to Federal Rule of Civil Procedure 37(a), Local Rule 7.3(a)

   and (b), as well as the Court's written Order On Plaintiffs' Motion to Compel (ECF No. [277]),

   Plaintiffs respectfully request the Court award Plaintiffs' the following reasonable expenses and

   attorneys' fees related to:

           (1) filing and litigating their Motion to Compel Defendant to Comply with this Court's

               Orders Directing Him to Produce a List of the Bitcoins He Held as of December 31,

               2013 (ECF [210]); and




   1 This Motion is identical to Plaintiffs' Original Motion for Attorney's Fees except as follows: (1) pursuant to Local
   Rule 7.3(a)(7), this corrected Motion is verified; (2) pursuant to Local Rule 7.3{a)(4), the terms of Plaintiffs' fee
   agreement with counsel are set forth; and (3) the redactions to the Boies Schiller invoices in Exhibit 2 have been
   changed to show the hourly rates of the attorneys for whom Plaintiffs are seeking payment of their fees.


                                                               1
Case
  Case
     9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                347-1
                                  346 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 12/20/2019
                                                             12/20/2019 Page
                                                                        Page 32 of
                                                                                of 147
                                                                                   9



              (2) filing and litigating an opposition to Defendant's Motion Regarding Production of a List

                  of the Public Addresses of his Bitcoin as of December 31, 2013 (ECF No. [155]), which

                  the Court construed as a Motion for Protective Order. (See DE [277] at 28.)

        I.     Background

               In Plaintiffs first set of interrogatories, served on July 26, 2018, Plaintiffs requested Craig

    "[i]dentify the ... public addresses for any cryptocurrency that ... you possess the private keys

   to." (ECF No. 92-2 at 8.)

               On March 14, 2019 this Court ordered Craig to provide this information in a different form.

   (ECF No. [145-5] at 21-24). Specifically, the Court ordered Craig to produce a listing of his Bitcoin

   holdings as of December 31, 2013, so that Plaintiffs could trace these coins forward. (Id at 18, 21-

   24. ). The Court further ordered Craig to produce this list before his deposition or else move for a

   protective order. (Id at 28). Craig did not comply with that Order, thereby preventing Plaintiffs

   from questioning him about the list at his deposition.

              Nearly nine months after Plaintiffs' initial request, one international deposition, and four

   discovery hearings before this Court, Craig finally moved for a protective order where he claimed

   (for the first time) that he "transferred ownership of all his Bitcoin into a blind trust" in 2011 and

   could not identify the public addresses associated with his pre-2014 bitcoin holdings. (ECF No.

   [155] at 2). Craig's motion contained arguments that directly contradicted his sworn deposition

   testimony. On receiving the motion, Plaintiffs spent time reviewing it, trying to reconcile it with

   Craig's past statements, reviewing previous discovery material, and drafting a response. (ECF No.

   [162].)2 The Court denied Craig's Motion and ordered him to provide documents and sworn

   statements regarding the alleged blind trust. (ECF No [166].)



   2
       The Response was filed under seal. A redacted version is filed in the public record at Docket Entry 183.


                                                               2
Case
  Case
     9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                347-1
                                  346 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 12/20/2019
                                                             12/20/2019 Page
                                                                        Page 43 of
                                                                                of 147
                                                                                   9



          Craig then filed the sworn statements, and produced some of the documents he was ordered to

    provide. (Craig Wright Declaration, (May 8, 2013), Craig Wright Declaration, (May 13, 2013).)

    Nevertheless, Craig still failed to provide a listing of his bitcoin holdings as of December 31, 2013.

              On May 30, 2019, Plaintiffs' counsel attended a meet and confer with Craig's counsel to

   address this deficiency. When defense counsel stated the list was not forthcoming, Plaintiffs moved

   to compel it again. (ECF No. [197]). 3 As part of that motion, Plaintiffs asked the Court to compel

   the list under oath, compel another deposition of Craig, and impose sanctions under Rule 37. (Id.

   at 6). Craig filed a response arguing compliance was impossible. (ECF No. [204]). 4

              On June 11, the Court held a hearing on Plaintiffs' Motion where it ordered Craig to appear

   for a deposition on June 28, 201 7 to allow Plaintiffs to question him about, inter alia, his Bitcoin

   holdings. (ECF No. [221] at 32). The Court then told Craig he'd have one final opportunity to

   produce the listing. (Id. at 32-33). If he had not produced it in time, the Court would hold a show

   cause hearing to determine why it should not certify facts to Judge Bloom for a contempt hearing

   due to his non-compliance. (Id). Finally, the Court warned Craig it would also make a separate

   determination as to whether sanctions under Rule 37 were appropriate. (Id. at 32-33.)

              Craig did not produce the listing and the show cause hearing went forward. The hearing

   took three days, however, due to the length of time needed to properly examine the relevant fact

   and expert witnesses.

              To prepare for the evidentiary hearing, Plaintiffs engaged Dr. Matthew Edman, an expert

   in applied cryptography and digital forensics. Dr. Edman's hourly rate for this engagement is $560

   per hour. Dr. Edman worked extensively with Plaintiffs to demonstrate that Craig's sworn

   testimony was perjurious, and that many of the documents Craig produced under sworn statements


   3   A redacted copy was filed at DE 210.
   4
       A redacted copy was filed at DE 211.


                                                      3
Case
  Case
     9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                347-1
                                  346 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 12/20/2019
                                                             12/20/2019 Page
                                                                        Page 54 of
                                                                                of 147
                                                                                   9



    of authenticity were forgeries. Dr. Edman flew down from New York to testify at the June 28

    hearing, but the examination of Craig took the balance of June 28. Accordingly, Dr. Edman had to

    prepare again and return on August 5, 2019 to testify.

            Prior to his testimony, and at the suggestion of the Court, Dr. Edman prepared an expert

   report to disclose his general findings prior to his testimony. In a continued effort to demonstrate

   that Craig's testimony was perjurious and his evidence forged, Plaintiffs (after Craig's initial

   testimony and before the second day of hearings) took the deposition of Jonathan Warren, the

   creator ofBitmessage. Mr. Warren testified that the Bitmessages submitted by Craig were forgeries

   as they pre-dated the Bitmessage software itself (ECF No. 261-1, 20-33, 93-95). His testimony

   also demonstrated that Craig's sworn testimony about the release date of Bitmessage was false.

   (ECF No. 261-1, 16:2-9). 5

            This Court found that Craig's "willful and bad faith pattern of obstructive behavior,

   including submitting incomplete or deceptive pleadings, filing a false declaration, knowingly

   producing a fraudulent trust document, and giving perjurious testimony at the evidentiary hearing"

   (ECF No, [277 at 27]) constituted a sustained and concerted effort to impede Plaintiffs' discovery

   into his bitcoin holdings. The Court further concluded that Craig's "conduct has wasted substantial

   amounts of the Court's time and the plaintiffs' time and resources, which could have been saved.

   His behavior has unnecessarily protracted this litigation." (ECF No. [276] at 87: 10-13.) The Court

   concluded that "there is clear and convincing evidence that Dr. Wright's noncompliance is willful

   and in bad faith, that plaintiffs have been prejudiced in the amount of time and money and diversion

   that has been occasioned upon them .. ."(Id.at 14-17.)




   s Plaintiffs are not seeking fees or costs associated with Mr. Warren's deposition.


                                                              4
Case
  Case
     9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                347-1
                                  346 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 12/20/2019
                                                             12/20/2019 Page
                                                                        Page 65 of
                                                                                of 147
                                                                                   9



           In all, Plaintiffs' efforts to compel Craig's compliance with the Court's orders included

    filing the initial Motion to Compel (ECF No. [210]), opposing Craig's Motion for Protective Order

    (ECF No. [162]), appearing for at least two (2) days of discovery hearings, two depositions, and

    attending three days of evidentiary hearings. Additionally, it caused Plaintiffs' to have to retain an

    expert in digital forensics. Plaintiffs seek their reasonable expenses and attorneys' fees incurred in

   these efforts.

           Plaintiffs state that their agreement with counsel involves a mixed hourly fee/contingent

   fee agreement, where 50% of counsel's hourly rates are paid as invoiced (up to certain caps not

   applicable to the invoiced time), the other 50% of hourly rates being paid on collection of any

   recovery (after costs are reimbursed), and with any remaining recovery to be split between

   Plaintiffs and counsel pursuant to pre-determined percentages.

    II.    Argument

           Rule 37(a)(5)(A) provides that Plaintiffs are entitled to "reasonable expenses incurred ...

   including attorneys' fees" for making and resolving a successful motion to compel. Fed. R. Civ.

   P. 37; see also Fed. R. Civ. P. 37(b)(2)(C). Local Rule 7.3 similarly permits an award of attorneys'

   fees for final orders, and courts in this Circuit regularly award attorneys' fees and costs arising

   from a motion to compel. See, e.g., Lawrence v. Bayview Loan Servicing, LLC, No. 16-21415-

   CIV, 2017 WL 2313485, at* 1 (S.D. Fla. Mar. 16, 2017), report and recommendation adopted,

   No. CV 16-21415-CIV, 2017 WL 2312920 (S.D. Fla. May 26, 2017); Nation Motor Club, Inc. v.

   Stonebridge Cas. Ins. Co., No. 10-81157-CIV, 2013 WL 6729648, at* 1 (S.D. Fla. Aug. 2, 2013).

           "The existing settled law in this Circuit mandates calculating a reasonable attorney's fee

   by using the lodestar method, which requires [the] Court to multiply counsel's reasonable hourly

   rate by the reasonable hours expended." Katz v. Chevaldina, 127 F. Supp. 3d 1285, 1301 (S.D.




                                                     5
Case
  Case
     9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                347-1
                                  346 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 12/20/2019
                                                             12/20/2019 Page
                                                                        Page 76 of
                                                                                of 147
                                                                                   9



       Fla. 2015) (citing Norman v. Hous. Auth. OfMontgomery, 836 F.2d 1292, 1299 (11th Cir. 1988)).

    "A reasonable hourly rate is defined as the prevailing market rate in the relevant legal community

       for similar services by lawyers of reasonably comparable skills, experience, and reputation."

    Ecomed, LLCv. Asahi Kasei Med Co., Ltd, No. 17-61360-CIV, 2018 WL 4193642, at *2 (S.D.

    Fla. June 21, 2018) (Reinhart, J. ). There is a "strong presumption" that the lodestar figure

    represents a "reasonable" fee. Irish v. Reynolds, No. 13-Civ-10063, 2018 WL 1863765, at *2 (S.D.

   Fla. Jan. 9, 2018) (quoting City of Burlington v. Dague, 505 U.S. 557,562 (1992)).

              Plaintiffs seek their attorneys' fees incurred in filing and litigating Craig's Motion

   Regarding Production of a List of the Public Addresses of his Bitcoin as of December 31, 2013

   and Plaintiffs' Motion to Compel, based on the rates and time spent that were charged to Plaintiffs

   in this case. As such, those rates are reasonable under the applicable standard.

              Specifically, Plaintiffs are seeking $592,558 in attorneys' fees, which includes time for the

   following individuals:

              (1) Vel Freedman - Mr. Freedman is a partner at Roche Freedman LLP with substantial

                  experience litigating complex commercial matters and a specialized understanding of

                  cryptocurrency, bitcoin, and blockchain technologies. 6 Mr. Freedman is a 2019

                  recipient of the Daily Business Review's professional excellence award as an attorney

                  "On the Rise." Mr. Freedman spent 245.6 hours working on the matters covered by this

                  motion and his hourly rate for this matter is $900.

              (2) Kyle Roche - Mr. Roche is a partner at Roche Freedman LLP with experience handling

                  complex commercial matters. 7 Mr. Roche, who holds a chemical engineering degree,


   6
       While working on this case, but prior to August 1, 2019, Mr. Freedman was counsel at Boies Schiller Flexner LLP.

   7
    While working on this case, but prior to August 1, 2019, Mr. Roche was an associate at Boies Schiller Flexner
   LLP.


                                                             6
Case
  Case
     9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                347-1
                                  346 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 12/20/2019
                                                             12/20/2019 Page
                                                                        Page 87 of
                                                                                of 147
                                                                                   9



                   has published numerous articles on bitcoin and blockchain technologies and has

                   presented on these issues in various fora. Mr. Roche spent 295.6 hours working on the

                   matters covered by this motion and his hourly rate for this matter is $690.

               (3) Andrew Brenner- Mr. Brenner is a partner at Boies Schiller Flexner LLP with over 25

                   years of experience litigating complex cases through trial. He is the head of litigation

                   and co-Administrative Partner of the Miami office of Boies Schiller Flexner LLP. Mr.

                   Brenner spent 133.2 hours working on the matters covered by this motion and his

                   hourly rate for this matter is $1050.

              (4) Stephen Lagos -Mr. Lagos is a second-year associate at Boies Schiller Flexner LLP.

                   Mr. Lagos focuses on complex commercial litigation. Mr. Lagos spent 45.4 hours

                   working on the matters covered by this motion and his hourly rate for this matter is

                   $610.

              Plaintiffs attach as Exhibit 1 the detailed accounting of all tasks performed during the hours

   billed. Plaintiffs also attach as Exhibit 2 the Roche Freedman LLP and Boies Schiller Flexner LLP

   invoices that reflect the time billed. 8

              In addition to $592,558 in attorneys' fees, Plaintiffs also seek $66,023.78 in expenses

   incurred, much of which is comprised of Dr. Edman's fees. Plaintiffs attach as Exhibit 3 detailed

   accounting for all expenses incurred. (See Ex. 2 for Roche Freedman LLP and Boies Schiller

   Flexner LLP invoices reflecting same.)

              Plaintiffs seek a total award of $658,581.78 for attorneys' fees and costs reflecting over

   719.8 hours incurred and charged to Plaintiffs by their counsel at Roche Freedman LLP and Boies

   Schiller Flexner LLP. This amount is based on reasonable hourly rates--commensurate with those



   8
       Privileged and irrelevant information has been redacted.


                                                                  7
Case
  Case
     9:18-cv-80176-BB
       9:18-cv-80176-BBDocument
                         Document
                                347-1
                                  346 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 12/20/2019
                                                             12/20/2019 Page
                                                                        Page 98 of
                                                                                of 147
                                                                                   9



    actually charged by these and comparable firms in matters in this District-and an appropriate

    number of hours worked in light of the scope and extent of Craig's deception and the amount at

    stake in this litigation.

    III.      Conclusion

           For the forgoing reasons, Plaintiffs respectfully move the Court to award them $658,581.78 in

   attorneys' fees and costs for filing and litigating their Motion to Compel (ECF No. [210]) and in

   opposing Dr. Wright's Motion Regarding Production of a List of the Public Addresses of his

   Bitcoin as of December 31, 2013 (ECF No. [155]).

                                                 VERIFICATION

              The undersigned has fully reviewed this filing, is familiar with its contents, and believes it

   is well grounded in fact and is justified.


                                                     ANDREW S. BRENNER

   Dated: December 20, 2019                          Respectfully submitted,

                                                     ROCHE FREEDMAN LLP

                                                     By:       Isl Velvel (Devin) Freedman
                                                            Velvel (Devin) Freedman
                                                            Florida Bar No.: 99762
                                                            200 South Biscayne Blvd., Suite 5500
                                                            Miami, Florida 3 313 1
                                                            Tel.:    (305) 357-3861
                                                            Email: vel@rochefreedman.com

                                                            Kyle W. Roche
                                                            Joes Delich
                                                            Admitted Pro Hae Vice
                                                            185 Wythe Avenue F2
                                                            Brooklyn, New York 11249
                                                            kvle@rochefreedman.com
                                                            Jdelich(a),rochefreedrnan.com

                                                            and



                                                        8
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               346 Entered
                                    Enteredon
                                            onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           12/20/2019 Page
                                                                       Page910
                                                                            of 9
                                                                               of
                                     147



                                               BOIES SCHILLER FLEXNER LLP

                                               By:       Isl Andrew S. Brenner
                                                      Andrew S. Brenner
                                                      Fla. Bar No: 978663
                                                      100 SE Second Street, Suite 2800
                                                      Miami, Florida 33131
                                                      Tel.:    (305) 539-8400
                                                      Email: abrenner@bsfllp.com

                                                      Attorneys for Plaintiffs
                                                      IRA KLEIMAN, as the personal representative
                                                      of the Estate of David Kleiman, and W&K
                                                      Info Defense Research, LLC



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 20, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                      Isl Andrew S. Brenner
                                                          Andrew Brenner




                                                  9
Case
Case 9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document 346-1
                               303-1
                               347-1 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 12/20/2019
                                                            11/20/2019
                                                            12/20/2019 Page
                                                                       Page 111ofof5
                                      147




                       EXHIBIT 1
Case
Case 9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document 346-1
                               303-1
                               347-1 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 12/20/2019
                                                            11/20/2019
                                                            12/20/2019 Page
                                                                       Page 212ofof5
                                      147
Case
Case 9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document 346-1
                               303-1
                               347-1 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 12/20/2019
                                                            11/20/2019
                                                            12/20/2019 Page
                                                                       Page 313ofof5
                                      147

Attorney         Entry                                                                          Hours Date     Amount
                 Prepare for and attending hearing with Vel; discuss plan of action following
Kyle Roche       outcome of hearing.                                                              6.8   6/11/19 $   4,692.00
                 Review Pits' Motion to Compel Defendant to Comply with this Court's
                 Orders Directing Him to Produce a List of Bitcoins He Held as of 12-31-
Vel Freedman     2013.                                                                            0.2   6/11/19 $     180.00
Vel Freedman     Prepare for and attend Discovery Hearing.                                        8.5   6/11/19 $   7,650.00
                 Continue review of documents re: updated deposition of Craig Wright;
Andrew Brenner   begin drafting outline for updated deposition of Craig Wright.                     4   6/12/19 $   4,200.00
                 Coordinate on Dr . Edman direct examin ation ; coordinate with A. Brenner
Kyle Roche       on Craig depo outline.                                                          11.2   6/12/19 $   7,728.00
                 Continue review of documents related to updated deposition of Craig
                 Wright; review initial deposition of Craig Wright; continue drafting outline
Andrew Brenner   for updated deposition of Craig Wright.                                            8   6/13/19 $   8,400.00
                 Meet with Dr . Edman and prepare direct examination ; coordinate with A.
Kyle Roche       Brenner on depo outline.                                                         9.8   6/13/19 $   6,762.00
Andrew Brenner   Continue drafting outline for updated deposition of Craig Wright.                  4   6/14/19 $   4,200.00
                 Develop Dr. Edman direct examination outlin e; coordinate with billing on
Kyle Roche       transcript; coordinate with Brenner on depo outline .                            8.4   6/14/19 $   5,796.00
                 Reviewed documents relating to Shamir schemes to help V. Freedman
Stephen Lagos    prepare for 6/28 hearing.                                                        7.2   6/16/19 $   4,392.00
                 Continue drafting and revising deposition outline for update deposition of
Andrew Brenner   Craig Wright.                                                                      2   6/17/19 $   2,100.00
Kyle Roche       Update Dr. Edm an direct.                                                          4   6/17/19 $   2,760.00
                 Continue drafting and revising deposition outline; review of additional
Andrew Brenner   documents re: same.                                                                2   6/18/19 $   2,100.00
                 Continue drafting and revising deposition outline for update deposition of
Andrew Brenner   Craig Wright.                                                                      2   6/19/19 $   2,100.00
                 Coordinate with Dr. Edman on direct examination; coordinate with V.
Kyle Roche       Freedman on cross and depo.                                                        5   6/19/19 $   3,450.00
                 Coordinate with Dr. Edman on direct examination; coordinate with V.
                 Freedman on Craig cross and direct; coordinate with John on draft motion
Kyle Roche       for videotaping depo and noticing.                                              12.4   6/20/19 $   8,556.00
                 Continue revising outline for update deposition of Craig Wright; review
Andrew Brenner   additional documents and proposed revis ions re: same.                             3   6/21/19 $   3,150.00
                 Prepare Dr. Edman direct examination; coordinate with Vel on cross-
Kyle Roche       examination and direct.                                                            8   6/21/19 $   5,520.00
Vel Freedman     Preparation for hearing/deposition.                                                5   6/21/19 $   4,500.00

                 Continue revising outline for update deposition of Craig Wright;
Andrew Brenner   communications with team re: same; review additional documents re: same.         1.5   6/22/19 $   1,575.00
Kyle Roche       Update Dr. Edman direct examination outline.                                     5.8   6/22/19 $   4,002.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                          2.5   6/22/19 $   2,250.00

                 Continue revising outline for update deposition of Craig Wright;
Andrew Brenner   communications with team re: same; review additional documents re: same.         2.1   6/23/19 $   2,205.00
                 Reviewed transcripts of ATO interviews with Defendant to help V.
Stephen Lagos    Freedman prepare for 6/28 hearing.                                                 7   6/23/19 $   4,270.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                           15   6/23/19 $ 13,500.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                           15   6/24/19 $ 13,500.00
                 Review Plt's Unopposed Motion to Bring Electronic Equipment and editing
Vel Freedman     same.                                                                            0.3   6/24/19 $    270.00
                 Continued attention to update deposition of Craig Wright; review additional
                 documents re: same; attention to preparation for 6/28 hearing; multiple
Andrew Brenner   communications with team re: same.                                               2.5   6/25/19 $   2,625.00
Case
Case 9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document 346-1
                               303-1
                               347-1 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 12/20/2019
                                                            11/20/2019
                                                            12/20/2019 Page
                                                                       Page 414ofof5
                                      147

Attorney         Entry                                                                           Hours Date        Amount
                 Finalize notice of expert testimony; finalize videographer motion; work on
Kyle Roche       Dr. Edman direct examination outline.                                             8.2   6/25/19 $     5,658.00
Vel Freedman     Review Plt's Notice oflntention to Call Dr. Edman and editing same.               0.5   6/25/19 $       450.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                            15   6/25/19 $ 13,500.00

                 Continued preparation for update deposition; continued preparation for June
Andrew Brenner   28 evidentiary hearing; multiple communications with team re: same.                 3   6/26/19 $     3,150.00
Kyle Roche       Prepare for June 28 hearing.                                                     11.2   6/26/19 $     7,728.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                            15   6/26/19 $ 13,500.00

                 Continued preparation for update deposition; continued preparation for June
Andrew Brenner   28 evidentiary hearing; multiple communications with team re: same.                 8   6/27/19 $     8,400.00
Kyle Roche       Prepare for June 28 hearing.                                                     11.5   6/27/19 $     7,935.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                          15.5   6/27/19   $ 13,950.00
Andrew Brenner   Prepare for and attend evidentiary hearing.                                       9.5   6/28/19   $ 9,975.00
Kyle Roche       Prepare for and attend June 28th hearing.                                        12.2   6/28/19   $ 8,418.00
Vel Freedman     Prepare for and attend CSW depo and show cause hearing.                            12   6/28/19   $ 10,800.00
                 Attention to post-hearing strategy and preparation for continuation of
Andrew Brenner   hearing.                                                                            1    7/1/19 $     1,050.00
Andrew Brenner   Continued attention to strategy for continuation of evidentiary hearing.          1.5    7/2/19 $     1,575.00
                 Attention to response to Defendant's motion for miscellaneous relief and
                 how it is impacted by pendency of hearing on the Court 's Order to show
Andrew Brenner   cause.                                                                            2.7    7/9/19 $     2,835.00
                 Review and analysis of transcript of day 1 of evidentiary hearing on the
Andrew Brenner   Court's Order to Show Cause.                                                      2.1   7/10/19 $     2,205.00
                 Attention to prep aration for continuation of evidentiary hearing on order to
Andrew Brenner   show cause.                                                                       1.2   7/17/19 $     1,260.00
Andrew Brenner   Attention to preparation for continuation of evidentiary hearing.                 1.3   7/19/19 $     1,365.00
Andrew Brenner   Continued attention to continuation of evidentiary hearing.                       1.1   7/22/19 $     1,155.00
                 Preparation for continuation of evidentiary hearing and expert disclosures
Andrew Brenner   re: same.                                                                         1.1   7/24/19 $     1,155.00
                 Preparation for continuation of evidentiary hearing and expert disclosures re
Andrew Brenner   : same .                                                                          2.3   7/25/19   $   2,415.00
Andrew Brenner   Continue to prepare for continuation of evidentiary hearing.                      1.9   7/26/19   $   1,995.00
Andrew Brenner   Continue to prepare for continuation of evidentiary hearing.                      2.1   7/29/19   $   2,205.00
Andrew Brenner   Continue to prepare for continuation of evidentiary hearing.                      1.9   7/31/19   $   1,995.00
Andrew Brenner   Continue to prepare for August 5th evidentiary hearing.                           3.6    8/1/19   $   3,780.00
                 Prepare for August 5th hearing; practice direct examination with Dr.
Kyle Roche       Edman.                                                                           18.2    8/1/19 $ 12,558.00
                 Prepare for evidentiary hearing (review historic testimony, review
                 depositions, review expert outlines and cross outlines, conference w/team
Vel Freedman     and experts re same)                                                             14.9    8/1/19 $ 13,410.00
Andrew Brenner   Continue to prepare for August 5th evidentiary hearing.                             3    8/2/19 $ 3,150.00
                 Prepare for August 5th hearing; build out rough examination of Shadders
Kyle Roche       cross; work on direct examination of Dr. Edman.                                  16.8    8/2/19 $ 11,592.00
                 Prepare for evidentiary hearing (review historic testimony, review
                 depositions, review expert outlines and cross outlines, conference w/team
Vel Freedman     and experts re same)                                                             16.2    8/2/19 $ 14,580.00
Andrew Brenner   Continue to prepare for August 5th evidentiary hearing.                           2.8    8/3/19 $ 2,940.00
Kyle Roche       Rewrite Edman direct per conversation with V. Freedman.                            10    8/3/19 $ 6,900.00
                 Prepare for evidentiary hearing (review historic testimony, review
                 depositions, review expert outlines and cross outlines, conference w/team
Vel Freedman     and experts re same)                                                                2    8/3/19 $     1,800.00
Andrew Brenner   Continue to prepare for August 5th evidentiary hearing.                             5    8/4/19 $     5,250.00
Case
Case 9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document 346-1
                               303-1
                               347-1 Entered
                                     Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 12/20/2019
                                                            11/20/2019
                                                            12/20/2019 Page
                                                                       Page 515ofof5
                                      147

Attorney         Entry                                                                        Hours Date       Amount
Kyle Roche       Prepare for hearing; practice direct examination with Dr. Edman.              17.5   8/4/19   $ 12,075.00
Stephen Lagos    Research re opposing expert at contempt hearings.                              2.7   8/4/19   $ 1,647.00
                 Prepare for evidentiary hearing (review historic testimony, review
                 depositions, review expert outlines and cross outlines, conference w/team
Vel Freedman     and experts re same)                                                          19.3   8/4/19   $ 17,370.00
Andrew Brenner   Prepare for and attend evidentiary hearing.                                     10   8/5/19   $ 10,500.00
Kyle Roche       Prepare for, attend, and debrief for August 5 hearing.                        16.2   8/5/19   $ 11,178.00
                 Prepare for, attend, and follow up on, evidentiary hearing (review historic
                 testimony, review depositions, review expert outlines and cross outlines,
Vel Freedman     conference w/ team and experts re same)                                         18   8/5/19   $ 16,200.00
                 Attention to strategy issues arising from completion of evidentiary hearing
Andrew Brenner   and closing arguments re: same.                                                1.3   8/6/19   $   1,365.00
Andrew Brenner   Attention to strategy for closing arguments for evidentiary hearing.           1.4   8/8/19   $   1,470.00
Andrew Brenner   Continued attention to post-evidentiary hearing strategy issues.               1.2 8/12/19    $   1,260.00
Andrew Brenner   Attention to post-evidentiary hearing strategy and closing argument.             2 8/15/19    $   2,100.00
Andrew Brenner   Draft outline of closing argument for evidentiary hearing.                       2 8/19/19    $   2,100.00
Vel Freedman     Review documents and transcripts related to final closing arguments.          10.5 8/21/19    $   9,450.00
                 Continue drafting portions of closing argument and attention to strategy for
Andrew Brenner   the remaining portion.                                                           2 8/22/19    $   2,100.00
Kyle Roche       Assist in preparation for oral argument.                                      10.2 8/22/19    $   7,038.00
Andrew Brenner   Continue drafting portions of closing argument.                                2.2 8/23/19    $   2,310.00
Kyle Roche       Assist in preparation for oral argument.                                       7.4 8/23/19    $   5,106.00
Andrew Brenner   Continue drafting portions of closing argument.                                1.5 8/24/19    $   1,575.00
Kyle Roche       Assist in preparation for oral argument.                                       8.1 8/24/19    $   5,589.00
                 Prepare for closing arguments. Conferences with team re same. Legal
Vel Freedman     research required same.                                                          3 8/24/19    $   2,700.00
Andrew Brenner   Continue drafting portions of closing argument.                                  3 8/25/19    $   3,150.00
Kyle Roche       Assist in preparation for oral argument.                                         6 8/25/19    $   4,140.00
                 Prepare for closing arguments; drafting same. Research in same.
Vel Freedman     Conferences on same.                                                            19 8/25/19    $ 17,100.00
Andrew Brenner   Prepare for and attend closing arguments for evidentiary hearing.              8.4 8/26/19    $ 8,820.00
Kyle Roche       Prepare for and attend oral argument.                                          8.5 8/26/19    $ 5,865.00
Vel Freedman     Prepare for, attend, follow up on sanctions hearing.                            18 8/26/19    $ 16,200.00
                 Review           work on pref-hash-algos; review A. Brenner depo outline;
Kyle Roche       update Dr. Edman direct.                                                       5.8            $ 4,002.00
                                                                                                    TOTAL:     $ 592,558.00
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document346-2
                                303-2
                                 347-1 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket12/20/2019
                                                               11/20/2019
                                                                12/20/2019 Page
                                                                            Page1 16
                                                                                  of 130
                                                                                     of
                                         147




                        EXHIBIT 2
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document346-2
                                303-2
                                 347-1 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket12/20/2019
                                                               11/20/2019
                                                                12/20/2019 Page
                                                                            Page2 17
                                                                                  of 130
                                                                                     of
                                         147
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document346-2
                                 347-1 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket12/20/2019
                                                                12/20/2019 Page
                                                                            Page3 18
                                                                                  of 130
                                                                                     of
                                         147
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document346-2
                                303-2
                                 347-1 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket12/20/2019
                                                               11/20/2019
                                                                12/20/2019 Page
                                                                            Page4 19
                                                                                  of 130
                                                                                     of
                                         147
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document346-2
                                303-2
                                 347-1 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket12/20/2019
                                                               11/20/2019
                                                                12/20/2019 Page
                                                                            Page5 20
                                                                                  of 130
                                                                                     of
                                         147
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document346-2
                                303-2
                                 347-1 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket12/20/2019
                                                               11/20/2019
                                                                12/20/2019 Page
                                                                            Page6 21
                                                                                  of 130
                                                                                     of
                                         147
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document346-2
                                303-2
                                 347-1 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket12/20/2019
                                                               11/20/2019
                                                                12/20/2019 Page
                                                                            Page7 22
                                                                                  of 130
                                                                                     of
                                         147
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document346-2
                                303-2
                                 347-1 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket12/20/2019
                                                               11/20/2019
                                                                12/20/2019 Page
                                                                            Page8 23
                                                                                  of 130
                                                                                     of
                                         147
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document346-2
                                303-2
                                 347-1 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket12/20/2019
                                                               11/20/2019
                                                                12/20/2019 Page
                                                                            Page9 24
                                                                                  of 130
                                                                                     of
                                         147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 25
                                                                            10 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 26
                                                                            11 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 27
                                                                            12 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 28
                                                                            13 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 29
                                                                            14 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 30
                                                                            15 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 31
                                                                            16 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 32
                                                                            17 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 33
                                                                            18 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 34
                                                                            19 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 35
                                                                            20 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 36
                                                                            21 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 37
                                                                            22 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 38
                                                                            23 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 39
                                                                            24 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 40
                                                                            25 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 41
                                                                            26 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 42
                                                                            27 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 43
                                                                            28 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 44
                                                                            29 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 45
                                                                            30 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 46
                                                                            31 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 47
                                                                            32 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 48
                                                                            33 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 49
                                                                            34 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 50
                                                                            35 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 51
                                                                            36 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 52
                                                                            37 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 53
                                                                            38 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 54
                                                                            39 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 55
                                                                            40 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 56
                                                                            41 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 57
                                                                            42 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 58
                                                                            43 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 59
                                                                            44 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 60
                                                                            45 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 61
                                                                            46 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 62
                                                                            47 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 63
                                                                            48 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 64
                                                                            49 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 65
                                                                            50 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 66
                                                                            51 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 67
                                                                            52 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 68
                                                                            53 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 69
                                                                            54 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 70
                                                                            55 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 71
                                                                            56 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 72
                                                                            57 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 73
                                                                            58 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 74
                                                                            59 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 75
                                                                            60 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 76
                                                                            61 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 77
                                                                            62 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 78
                                                                            63 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 79
                                                                            64 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 80
                                                                            65 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 81
                                                                            66 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 82
                                                                            67 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 83
                                                                            68 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 84
                                                                            69 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               346-2 Entered on FLSD Docket 12/20/2019 Page 85
                                                                            70 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 86
                                                                            71 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 87
                                                                            72 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 88
                                                                            73 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 89
                                                                            74 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 90
                                                                            75 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 91
                                                                            76 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 92
                                                                            77 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 93
                                                                            78 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 94
                                                                            79 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 95
                                                                            80 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 96
                                                                            81 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 97
                                                                            82 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 98
                                                                            83 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 99
                                                                            84 of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page100
                                                                           85 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page101
                                                                           86 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page102
                                                                           87 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page103
                                                                           88 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page104
                                                                           89 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page105
                                                                           90 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page106
                                                                           91 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page107
                                                                           92 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page108
                                                                           93 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page109
                                                                           94 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page110
                                                                           95 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page111
                                                                           96 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page112
                                                                           97 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page113
                                                                           98 of
                                                                              of
                                      130
                                      147
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document347-1
                               303-2 Entered
                               346-2 Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket12/20/2019
                                                           11/20/2019 Page
                                                           12/20/2019 Page114
                                                                           99 of
                                                                              of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 115
                                                                            100 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 116
                                                                            101 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 117
                                                                            102 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 118
                                                                            103 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 119
                                                                            104 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 120
                                                                            105 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 121
                                                                            106 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 122
                                                                            107 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 123
                                                                            108 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 124
                                                                            109 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 125
                                                                            110 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 126
                                                                            111 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 127
                                                                            112 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 128
                                                                            113 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 129
                                                                            114 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 130
                                                                            115 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 131
                                                                            116 of
                                      130
                                      147
       Case 9:18-cv-80176-BB Document 347-1
                                      303-2 Entered on FLSD Docket 12/20/2019
                                      346-2                        11/20/2019 Page 132
                                                                                   117 of
                                             130
                                             147

       Roche Freedman LLP                                                                                               INVOICE
       vel@rochefreedman.com                                                                               Number                     22

                                                                                                           Issue Date         10/11/2019

                                                                                                           Due Date           11/10/2019

                                                                                                           Matter       Kleiman v. Wright




       Bill To:
       1007 - Ira Kleiman




       Time Entries

        Time Entry                                                              Billed By          Rate    Hours                    Sub

        Time                                                                    Kyle Roche       $900.00   18.20             $16,380 00
        8/1/2019
        Prepare for August 5th hearing; practice direct examination with Dr.
        Edman.

        Time                                                                    Devin (Velvel)   $975.00   14.90             $14,527 50
        8/1/2019                                                                Freedman
        Prepare for evidentiary hearing (review historic testimony, review
        depositions, review expert outlines and cross outlines, conference w/
        team and experts re same)




        Time                                                                    Devin (Velvel)   $975.00   16.20             $15,795 00
        8/2/2019                                                                Freedman
        Prepare for evidentiary hearing (review historic testimony, review
        depositions, review expert outlines and cross outlines, conference w/
        team and experts re same)

        Time                                                                    Kyle Roche       $900.00   16.80             $15,120 00
        8/2/2019
        Prepare for August 5th hearing; build out rough examination of
        Shadders cross; work on direct examination of Dr. Edman.

        Time                                                                    Kyle Roche       $900.00   17.20             $15,480 00
        8/3/2019
                                              rewrite Edman direct per
        conversation with Vel;



        Time                                                                    Devin (Velvel)   $975.00    3.00               $2,925 00
        8/3/2019                                                                Freedman
        Prepare for evidentiary hearing (review historic testimony, review
        depositions, review expert outlines and cross outlines, conference w/
        team and experts re same);




I-22                                                                                                                               Page 1 of 14
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 133
                                                                            118 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 134
                                                                            119 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 135
                                                                            120 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 136
                                                                            121 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 137
                                                                            122 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 138
                                                                            123 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 139
                                                                            124 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 140
                                                                            125 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 141
                                                                            126 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 142
                                                                            127 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 143
                                                                            128 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 144
                                                                            129 of
                                      130
                                      147
Case 9:18-cv-80176-BB Document 347-1
                               303-2 Entered on FLSD Docket 12/20/2019
                               346-2                        11/20/2019 Page 145
                                                                            130 of
                                      130
                                      147
Case
Case 9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document 347-1
                               303-3 Entered
                               346-3 Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 12/20/2019
                                                            11/20/2019 Page
                                                            12/20/2019 Page 146
                                                                            1 of of
                                                                                 2
                                      147

Expense Detail                                                                   Date        Amount
Consulting/Experts - Other - - Vendor: Berkeley Research Group LLC .
Professional Services Provided by Matthew Edman (Cryptography
Expert)/April 2019. Berkeley Research Group LLC                                    4/30/19   $    9,128.00
Court Costs - Transcript Expenses - - Vendor: Franklin Court Reporting .
Hearing Before Magistrate Bruce Reinhart. Franklin Court Reporting                  6/2/19   $    1,531.80
Document Reproduction - Outside Services SiteLogistix                              6/26/19   $      104.96
Document Reproduction - Outside Services SiteLogistix                              6/26/19   $       30.99
Travel - Airfare - - Vendor: Kyle Roche Delta Airlines Airfare OneWay from
JFK to Miami, FL Kyle Roche                                                        6/26/19   $     298.30
Travel - Lodging Expenses - - Vendor: Kyle Roche Two Night Stay at The
Courtyard by Marriot Kyle Roche                                                    6/26/19   $     506.24
Travel -Taxis - - Vendor: Kyle Roche Uber Taxi from Home to JFK re:
Evidentiary Hearing Kyle Roche                                                     6/26/19   $       56.99
Document Reproduction - Outside Services SiteLogistix                              6/27/19   $    1,297.80
Document Reproduction - Outside Services SiteLogistix                              6/27/19   $      914.61
Travel - Airfare - - Vendor: American Express. R/T: Vail, CO/FTL - Hearing
(West Palm Beach Trip 6/27 to 6/29/19). American Express                           6/27/19   $    1,882.00
Travel - Bus/Train - - Vendor: Robert George Keefe. Brightline Train Tickets
for 3 People From West Palm Beach to Miami - Hearing (West Palm Bench
Trip 6/28/19). Robert George Keefe                                                 6/28/19   $     120.00
Travel - Bus/Train - - Vendor: Robert George Keefe. Brightline Train Tickets
for 5 People From Miami to West Palm Beach - Hearing (West Palm Bench
Trip 6/28/19).
Travel         Robert
       - Mileage        George
                   and Tolls  - - Keefe
                                  Vendor: Andrew Brenner. Mileage From             6/28/19   $     175.00
Residence to West Palm Beach Courthouse - Hearing (Ft. Lauderdale Trip 6/27
to 6/29/19).
Travel       Andrew
       - Mileage   and Brenner
                       Tolls - - Vendor: Andrew S. Brenner Mileage from West       6/28/19   $      36.13
Palm Beach Courthouse to Residence - Hearing (Ft. Lauderdale Trip 6/27 to
6/29/19). Andrew- Brenner
Travel - Parking    - Vendor: Andrew S. Brenner. City of West Pnlm Beach           6/28/19   $      35.32
Pnrking at Courthouse - Hearing (Ft. Lauderdale Trip 6/27 to 6/29 119).
Andrew S. Brenner                                                                  6/28/19   $        9.00
Travel - Lodging Expenses - - Vendor: Kyle Roche One Night Stay at The W
Hotel in Miami, FL Kyle Roche                                                      6/28/19   $     310.25
         Taxis
Travel - Car   - - Vendor:
             Services        Kyle Roche
                        - - Vendor:       Uber
                                     Andrew S. from Train
                                                Brenner.   Station
                                                         Limo  1 oftoWeston
                                                                      Courthouse
                                                                            From   6/28/19   $       8.66
Ft. Lauderdnle Airport to Residence - Hearing (West Pnlm Beach Trip 6/27 to
6/29/19). Andrew Brenner                                                           6/29/19   $      64.25
Travel - Airfare - - Vendor: Kyle Roche Delta Airlines Airfare from Miami, FL
to JFK Kyle Roche                                                                  6/30/19   $     312.30
Travel - Lodging Expenses - - Vendor: Kyle Roche One Night Stay at The W
Hotel in Miami, FL due to flight cancellation Kyle Roche                           6/30/19   $     588.74
Travel - Taxis - -  Vendor:  Kyle  Roche  Uber from Hotel  to Airport
Consulting/Experts - Other - - Vendor: Berkeley Research Group LLC.   Kyle Roche   6/30/19   $      19.39
Professional Services for Digital Forensics and Cryptography (May, June, July
2019). Berkeley Research Group LLC                                                 7/10/19   $   28,348.57
Document Reproduction - Outside Services - - Vendor: Robert George Keefe .
Fedex Office/Color Copies for Evidentiary Hearing. Robert George Keefe              8/4/19   $     132.19
Document Reproduction - Outside Services - - Vendor: Robert George Keefe .
Fedex Office/Color Copies for Evidentiary Hearing. Robert George Keefe              8/4/19   $     108.43
Case
Case 9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document 347-1
                               303-3 Entered
                               346-3 Entered on
                                             on FLSD
                                                FLSD Docket
                                                     Docket 12/20/2019
                                                            11/20/2019 Page
                                                            12/20/2019 Page 147
                                                                            2 of of
                                                                                 2
                                      147

Expense Detail                                                                 Date        Amount
Document Reproduction - Outside Services - - Vendor: Robert George Keefe .
Fedex Office/Color Copies for Evidentiary Hearing. Robert George Keefe            8/4/19   $      84.74
Document Reproduction - Outside Services - - Vendor: Robert George Keefe .
Fedex Office/Color Copies for Evidentiary Hearing. Robert George Keefe            8/4/19   $        2.50
Travel - Airfare - - Vendor: Americ.in Express Ft. Lauderdale - Hearing (West
Palm Beach Trip 8/4 to 8/6/19). American Express                                  8/4/19   $    1,282.00
Travel - Car Services - - Vendor: Andrew S. Brenner. Limo 1 of Weston -
From Ft. Lauderdale Airport to Residence - Hearing (West Palm Beach Trip 8/4
to 8/6/19). Andrew S. Brenner                                                     8/4/19   $      63.75
Travel - Mileage and Tolls - - Vendor: Nathalie Bermond.
Mileage From Office to West Palm Beach Courthouse - Evidentiary Hearing
(West Palm Beach Trip 8/5/19). Nathalie Bermond                                   8/5/19   $      47.27
Travel - Mileage and Tolls - - Vendor: Nathalie Bermond.
Mileage From West Palm Beach Courthouse to Office - Evidentiary Hearing
(West Palm
Travel       Beachand
        - Mileage   Trip 8/5/19).
                       Tolls      Nathalie
                             - - Vendor:   Bermond
                                         Andrew S. Brenner. Mileage to West       8/5/19   $      49.24
Palm Beach Courthouse - Hearing (West Palm Beach Trip 8/4 to 8/6/19).
Amlrew S. Brenner                                                                 8/5/19   $      36.94
Travel - Mileage and Tolls - - Vendor: Andrew S. Brenner.
Mileage from West Palm Beach Courthouse - Hearing (West Palm Beach Trip
8/4 to 8/6/19).
Travel          Andrew
        - Parking        S. Brenner
                  - - Vendor:  Andrew S. Brenner. Parking at West Palm Beach      8/5/19   $      36.07
Courthouse - Hearing (West Palm Beach Trip 8/4 to 8/6/19). Andrew S.
Breimer- Car Services - - Vendor: Andrew S. Brenner. Limo l of Weston - From
Travel                                                                            8/5/19   $        8.00
Residence to Ft. Lauderdale Airport - Hearing (West Palm Beach Trip 8/4 to
8/6/19). Andrew S. Brenner                                                        8/6/19   $       64.25
BRG - Matt Edman - Services Rendered Through August 5, 2019                      8/15/19   $   16,507.12
Trial transcripts August 5  hearing day two. Check #2293
Travel - Bus/Train - - Vendor: Nathalie Bermond. Brightline Train Ticket from    8/19/19   $    1,680.00
West Palm Beach to Miami - Hearing (West Palm Beach Trip 8/2619). Nathalie
Bermond
Travel  - Bus/Train - - Vendor: Nathalie Bermond. Brightline Train Ticket From   8/26/19   $      40.00
Miami to West Palm Beach - Hearing (West Palm Beach Trip 8/2619). Nathalie
Bermond                                                                          8/26/19   $      27.00
Travel - Mileage and Tolls - - Vendor: Andrew S. Brenner.
Mileage From Residence to West Palm Beach Courthouse - Hearing (West Palm
Beach Trip 8/26/19). Andrew S. Brenner                                           8/26/19   $      37.52
Travel - Mileage and Tolls - - Vendor: Andrew S. Brenner.
Mileage From West Palm Beach Courthouse lo Residence - Hearing (West Palm
Beach T1ip 8/26/19). Andrew S. Brenner                                           8/26/19   $       37.46
                                                                               TOTAL       $   66,023.78
